STATE OF LOUISIANA
v.
CEDRIC LYNN SIAS
No. KA08-617.
Court of Appeal of Louisiana, Third Circuit.
July 2, 2008.
Not Designated for Publication
JAMES C. DOWNS, District Attorney, Counsel for Appellee, State of Louisiana.
PAULA CORLEY MARX, Louisiana Appellate Project, Counsel for Appellant, Cedric Lynn Sias.
Court composed of DECUIR, EZELL, and GENOVESE, Judges.
EZELL, Judge.
On December 10, 2002, a jury convicted the Defendant, Cedric Lynn Sias, of aggravated battery, in violation of La.R. S. 14:34. On August 11, 2003, the district court adjudicated the Defendant to be a habitual offender and sentenced him to serve fifteen years at hard labor with credit given for time served. On appeal, this court affirmed Defendant's conviction. State v. Sias, 03-891 (La.App. 3 Cir. 12/10/03), 861 So. 2d 829.
The Defendant filed a Motion for New Trial on March 25, 2008, which was denied by the trial court on the same date. The Defendant filed a "Certificate of Appealibility" on April 1, 2008, asserting that he wished to appeal the trial court's denial of his Motion for New Trial. The trial court subsequently granted the Defendant's request to file an appeal.
An appeal was lodged with this court on May 15, 2008. On May 22, 2008, this court issued a rule to show cause why the appeal in this case should not be dismissed, as the judgment at issue is not appealable. The Defendant failed to submit a response to the rule to show cause. A judgment denying a Motion for New Trial is not appealable. See State v. Jackson, 362 So. 2d 766 (La.1978). Therefore, the appeal in this case is hereby dismissed.
APPEAL DISMISSED.